DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 10-12, 14 and 15 each recite the limitation “the processing chamber”. There is insufficient antecedent basis for this limitation in the claim. Note that no processing chamber has been established in Independent Claim 9 or in any of dependent Claims 10-12, 14 and 15. It is consequently unclear which processing chamber is being referred to in each claim. 
	Claim 13 is rejected due to its dependency on Claim 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toll (US 6,872,918 B2).
	Regarding Claim 1, Toll teaches of an apparatus (Fig. 3), comprising: 
	a processing chamber (98) (see at least Figs. 3 and 4a) in fluid communication with a heating blower (the “at least one heater” (see Claim 51, line 9 of Toll) that may be in the form of “at least one impeller providing friction heat” (see Claim 52 of Toll)) and a circulation blower (An impeller with a respective motor of the “plurality of impellers and respective motors spaced apart at intervals along the heating chamber” that facilitates the circulation of gas as is provided in Claim 51, lines 10-13 of Toll. Note that such a circulation blower is depicted via numeral (104) in at least Fig. 4a.), wherein the heating blower heats air by fan friction (as is evident from at least Claim 52 of Toll), and wherein the circulation blower circulates the air heated by the heating blower into the processing chamber (as is evident from at least Claim 51 of Toll and Figs. 4a-4h).

	Regarding Claim 2, Toll also teaches of a controller (“at least one logic unit”), operably coupled to the heating blower and the circulation blower (see Claims 51 and 52 of Toll), that modulates a temperature within the processing chamber by controlling operation of the heating blower (see Claim 52 of Toll).

	Regarding Claim 3, Toll also teaches that the controller controls the operation of the heating blower independent of operation of the circulation blower (as is evident from at least Col. 4 lines 61-65, Col. 11 lines 19-61 and Claims 51, 52 of Toll).



	Regarding Claim 5, Toll also teaches that the controller modulates an airflow of the air by controlling operation of the circulation blower, and wherein the controller varies the rotation speed of the fan blades independent of the operation of the circulation blower (see at least Abstract, Col. 4 lines 43-65, Col. 11 lines 19-61 and Claims 51, 52 of Toll). 

	Regarding Claim 6, Toll also teaches that a temperature within the processing chamber is modulated by the heating blower, wherein a flow of the air is modulated by the circulation blower, and wherein the temperature is modulated independent of the flow of the air (see at least Abstract, Col. 4 lines 43-65, Col. 11 lines 19-61 and Claims 51, 52 of Toll).

	Regarding Claim 7, Toll also teaches of a temperature controller (“heater logic unit”) (see at least Col. 11 lines 32-41) operably coupled to a temperature sensor (“thermocouples”) located within the processing chamber (see at least Col. 11 lines 19-62), wherein the temperature controller generates a signal based on the temperature as monitored by the temperature sensor (see at least Col. 11 lines 19-62); and 
	a motor speed controller (“ratio controller” that can facilitate changes in “impeller friction heat”) (see at least at least Col. 11 lines 32-41) operably coupled to the temperature controller and the heating blower, wherein the motor speed controller controls an operation of the heating blower based on the signal (see at least Col. 11 lines 19-62 and Col. 4 lines 43-51).

	Regarding Claim 8, Toll also teaches that the heating blower heats the air by a friction generated from moving the air, and wherein the heating blower heats the air independent of the circulation blower circulating the air (see at least Col. 4 lines 61-65, Col. 11 lines 19-62 and Claims 51, 52 of Toll).

	Regarding Claim 9, Toll teaches of a method for heating an oven (Fig. 3), comprising: 
	heating, by a heating blower (the “at least one heater” (see Claim 51, line 9 of Toll) that may be in the form of “at least one impeller providing friction heat” (see Claim 52 of Toll)), air by fan friction (see at least Claim 52 of Toll and Col. 4 lines 43-65); and 
	circulating, by a circulation blower (An impeller with a respective motor of the “plurality of impellers and respective motors spaced apart at intervals along the heating chamber” that facilitates the circulation of gas as is provided in Claim 51, lines 10-13 of Toll. Note that such a circulation blower is depicted via numeral (104) in at least Fig. 4a.), the air heated by the fan friction to generate an airflow (as is evident from at least Claim 51 of Toll and Figs. 4a-4h).

	Regarding Claim 10, Toll also teaches of directing the airflow of heated air into a processing chamber (98) (see at least Col. 9 lines 9-26 Figs. 3 and 4a-4h).

	Regarding Claim 11, Toll also teaches of directing the airflow of heated air adjacent to the processing chamber (98) (see at least Col. 9 lines 9-26 Figs. 3 and 4a-4h).

	Regarding Claim 12, Toll also teaches of modulating a temperature within a processing chamber (98) (see at least Fig. 4a) by controlling, via a motor speed controller (“ratio controller” that can facilitate changes in “impeller friction heat” (see at least at least Col. 11 lines 32-41), an operation of the heating blower (see at least Col. 11 lines 19-62 and Col. 4 lines 43-51).

	Regarding Claim 13, Toll also teaches that operation of the heating blower is controlled independent of an operation of the circulation blower (as is evident from at least Col. 4 lines 61-65, Col. 11 lines 19-61 and Claims 51, 52 of Toll).

	Regarding Claim 14, Toll also teaches of modulating a temperature within the processing chamber by controlling the heating by the heating blower independent of the circulating by the circulation blower (as is evident from at least Col. 4 lines 61-65, Col. 11 lines 19-61 and Claims 51, 52 of Toll).

	Regarding Claim 15, Toll also teaches of monitoring, by a temperature sensor (“thermocouples”), a temperature within the processing chamber (see at least Col. 11 lines 19-62); and modulating the temperature based on the monitoring by controlling the fan friction independent of the airflow (as is evident from at least Col. 4 lines 61-65, Col. 11 lines 19-61 and Claims 51, 52 of Toll).

	Regarding Claim 16, Toll teaches of an oven (Fig. 3), comprising: 
	a heating blower (the “at least one heater” (see Claim 51, line 9 of Toll) that may be in the form of “at least one impeller providing friction heat” (see Claim 52 of Toll)) in fluid communication with a processing chamber (98) (see at least Figs. 3 and 4a), wherein the heating blower heats air by fan friction (as is evident from at least Claim 52 of Toll); and 
	a circulation blower (An impeller with a respective motor of the “plurality of impellers and respective motors spaced apart at intervals along the heating chamber” that facilitates the circulation of gas as is provided in Claim 51, lines 10-13 of Toll. Note that such a circulation blower is depicted via numeral (104) in at least Fig. 4a.) in fluid communication with the processing chamber, wherein the circulation blower generates an airflow of the air heated by the heating blower (see at least Claim 51 of Toll and Figs. 4a-4h), wherein the heating blower heats the air independently of generation of the airflow (as is evident from at least Col. 4 lines 61-65, Col. 11 lines 19-61 and Claims 51, 52 of Toll).

	Regarding Claim 17, Toll also teaches that the airflow of the air heated by the heating blower travels into the processing chamber (see at least Claim 52 of Toll and Figs. 3 and 4a-4h).

	Regarding Claim 18, Toll also teaches of a motor speed controller (“ratio controller” that can facilitate changes in “impeller friction heat”) (see at least at least Col. 11 lines 32-41), operably coupled to the heating blower, that modulates a temperature within the processing chamber by controlling an operation of the heating blower (see at least Col. 11 lines 19-62 and Col. 4 lines 43-51).

	Regarding Claim 19, Toll also teaches that the motor speed controller is capable of varying the temperature while the airflow remains constant (as is evident from the independent control of each - see at least Col. 4 lines 61-65, Col. 11 lines 19-61 and Claims 51, 52 of Toll). 

	Regarding Claim 20, Toll also teaches of a temperature controller (“heater logic unit”) (see at least Col. 11 lines 32-41), operably coupled to the motor speed controller, that monitors the temperature (see at least Col. 11 lines 19-62). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuboyama (US 4,426,793) and Kuboyama (US 4,319,408) are considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        11/20/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762